Case 2:19-cv-05646-FMO-GJS Document 42 Filed 08/07/20 Page 1 of 5 Page ID #:205




   1
           CENTER FOR DISABILITY ACCESS
           Ray Ballister Jr., Esq., SBN 111282
   2       Russell Handy, Esq., SBN 195058
           Dennis Price, Esq., SBN 279082
   3       8033 Linda Vista Rd, Ste 200
            San Diego, CA 92111
   4       (858) 375-7385; (888) 422-5191 fax
           russ@potterhandy.com
   5            Attorney for Plaintiff

   6
   7                          UNITED STATES DISTRICT COURT
   8                         CENTRAL DISTRICT OF CALIFORNIA
   9
           Brian Whitaker,                           Case 2:19-cv-05646-FMO-GJS
  10
                    Plaintiff,                       Plaintiff’s Notice of Mootness
  11                                                 of ADA Claim in Lieu of Filing
             v.                                      Amended Complaint
  12
           MGR Properties, LLC, a California
  13       Limited Liability Company;
           The Van Nuys Group, Inc., a
  14       California Nonprofit Corporation,
  15                Defendants.
  16
  17
  18              On August 3, 2020, this Court declined to exercise supplemental
  19   jurisdiction over the California Unruh Civil Rights Act claim. 1 Additionally,
  20   this Court found that the complaint failed to sufficiently allege constitutional
  21   standing in order to give this Court jurisdiction, but gave leave to amend to
  22   cure those claimed deficiencies. 2
  23              However, since the filing of this complaint, the defendants have taken
  24   action at the subject property—installing a sign and buzzer system—in order
  25   to provide alternative access. 3 After consideration of the relevant factors,
  26
  27
       1
           Docket Entry 41.
  28
       2
           Docket Entry 41.
       3
           See the before and after photos attached to this notice.

                                                 1

       Notice of Mootness                                             2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 42 Filed 08/07/20 Page 2 of 5 Page ID #:206




   1   plaintiff has agreed that this will serve as a suitable alternative
   2   accommodation under the ADA and, therefore, has no further claim for
   3   injunctive relief under the ADA, rendering the case moot.
   4         Plaintiff agrees that this Court may dismiss what remains of the case
   5   (the ADA claim) as moot.
   6
       Dated: August 7, 2020                 CENTER FOR DISABILITY ACCESS
   7
   8                                         By: /s/ Russell Handy
                                             Russell Handy, Esq.
   9                                         Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                            2

       Notice of Mootness                                          2:19-cv-05646-FMO-GJS
Case 2:19-cv-05646-FMO-GJS Document 42 Filed 08/07/20 Page 3 of 5 Page ID #:207
Case 2:19-cv-05646-FMO-GJS Document 42 Filed 08/07/20 Page 4 of 5 Page ID #:208
Case 2:19-cv-05646-FMO-GJS Document 42 Filed 08/07/20 Page 5 of 5 Page ID #:209
